        Case 1:16-cv-06568-RJS Document 110 Filed 10/07/19 Page 1 of 1
                                                                                   -- -·-------
                                                                                           ---·--
                                                                                      - -----
                                                                                                  ------
                                                                                                         -~   - ------
                                                                                                                         ---- --   ----




                                                                         nr\r·,,              '~. AL~.1·1
                                                                         .J._J\..__.-1"'.._ \ j 1 ,,   t J _, i ' f

                                                                         ELFCTR'.~\:rC,\1.!.\'                                            F!l t::o
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            D()C .
------------------------------------------------------------)(
ROBERT J. PATTERSON, TERRI LO SASSO,
                                                                         n~~EE 1~1i_i~_L)~-~I¢Jjl1~-~~                                               ·
                                                                                                                                                     1


AND RALPH A. COLO,
                      Plaintiffs,
           -against-                                                          16      CIVIL 6568 (RJS)

                                                                                  JUDGMENT
MORGAN STANLEY, MORGAN STANLEY
DOMESTIC HOLDINGS, INC., MORGAN
STAN LEY & CO., LLC, THE MORGAN
ST AN LEY RETIREMENT PLAN
INVESTMENT COMMITTEE, AND
JOHN DOES 1-30,
                        Defendants.
-----------------------------------------------------------)(

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated October 7, 2019, contrary to Plaintiffs' claims,

ERIS A does not require clairvoyance on the part of plan fiduciaries, nor does it countenance

opportunistic Monday-morning quarter-backing on the part of lawyers and plan participants who,

with the benefit of hindsight, have zeroed in on the underperformance of certain investment

options. More is required, and Plaintiffs come nowhere close to alleging such a case in their

Complaint. Accordingly, because Plaintiffs lack standing as to the Non-Selected Funds, and

because their Second Amended Complaint fails to state a claim under ERISA as to the Selected

Funds, Defendants' motion to dismiss is GRANTED; accordingly, the case is closed.

Dated: New York, New York
       October 7, 2019


                                                                      RUBY J. KRAJICK

                                                                        Clerk of Court
                                                                BY:
